DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a continuation application of Application No. 15/482,773, now U.S. Patent No. 10,762,565.
	Claims 1 – 20 are pending.

Claim Rejections – 35 USC § 101

2.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A.	Rejection Based on Abstract Idea
Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  

B.	Statutory Categories
Claims 1 and 14 are independent.  Claim 1 is a method claim and therefore falls into the statutory category of a “process.”  Likewise, Claim 14 is a device claim which recites certain computerized components, such as a processor and non-transitory memory, and therefore falls into the statutory category of a “machine/manufacture.”  
C.	The Claim Recites an Abstract Idea
Claim 1 is illustrative of the rejection of all claims on the grounds of abstract idea.
Claim 1 recites the limitation:

    PNG
    media_image1.png
    268
    776
    media_image1.png
    Greyscale

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain mental processes.  The mental process described above is an example of such methods.  
Furthermore, the mere nominal recitation of questionable computerized terms – in this case there are none - does not remove the claim from the category of mental processes.  That is, other than reciting a “map,” nothing in the claim element precludes the step from practically being performed in the mind. For example, a human can easily look at a tangible object – such as a bar of previous metal – and divide it mentally into portions according to multiple owner shares.  The mental division may not be precise but the claim does not require precision.  Nevertheless, the subdivision could be purely mental.  The physicality of the object being divided does not alter the “mental process” nature of the claim limitation.  That is, the mere nominal recitation of generic physical components – such as a “physical commodity” or a “vault,”  - does not take the claim out of the mental processes grouping.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Thus, Claim 1 recites a judicial exception, namely, an abstract idea.

D.	The Claim Does Not Integrate the Abstract Idea into a Practical Application
Moreover, this judicial exception is not integrated into a practical application. The possible “additional limitations” recited in the Claim that must be considered are as follows:
obtaining a physical commodity that is divided into one or more physical units; 
storing the physical commodity in a secure vault;
receiving an instruction to transfer ownership of a particular segment of the plurality of segments from a particular owner user to a buying user; 
assigning in the map ownership of the particular segment to the buying user.

No additional computer components are mentioned in these limitations.   The few computerized components are recited at a high level of generality.  No other particular computer functions or computer component interactions within this system are recited.  The recited steps are common transaction verification processes.  Besides being common principles and practices, these steps could also probably be performed in the mind of a human which pencil and paper. 
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  In fact, there are very few computerized system components or functions recited.  Thus, these limitations fail to recite with specificity any technical function or any improvement to the functioning of the computer system itself – if any.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – dividing a tangle asset into virtual segments  - to one claiming a specific way of achieving that outcome or result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.

E.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  The other independent claims are, likewise, ineligible for the same reasons as they are virtually identical to Claim 1.
F.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
	Similarly, Claim 2 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 1.  Like Claim 1, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 2 merely recites the abstract concept of a secure vault managed by a third party.
Claim 3 merely recites the abstract concept of ownership and custody being in different hands.  
Claim 4 merely recites the concept of taking an image of the commodity and generating a representation.  
Claim 5 merely recites the abstract concept of a 3-dimensional image.  
Claim 6 merely recites the abstract concept of using a scanning device.  
Claim 7 merely recites the abstract concept of obtaining the image using a scanning device.  
Claim 8 merely recites the abstract concept of providing unique characteristics of the commodity.  
Claim 9 merely recites the abstract concept of a precious metal.  
Claim 10 merely recites the abstract concept of bars, ingots and coins.  
Claim 11 merely recites the abstract concept of a map that identifies ownership.  	Claim 12 merely recites the abstract concept of obtaining ownership.  
Claim 13 merely recites the abstract concept of third party map operators.  
Claims 14 – 20 are essentially identical to various claims recited above.  

None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 1 - 20 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2003/0191708 to Turk (hereinafter “Turk”) in view of U.S. Patent Publication No. 2015/0109316 to Burgin et al. (hereinafter “Burgin).

Turk is in the same field of endeavor as the claimed invention and is directly on point therewith.  The title is:  Method and system for commodity-based currency for payment of accounts, and the Abstract reads as follows:
“A system and method for permitting gold or other commodities to circulate as currency requires a network of system users that participate in financial transactions where payment is made in units of gold. The gold is kept in secure storage at a deposit site for the benefit of the users. The payments in gold are effected through a computer system having data storage and transaction processing programs that credit or debit the units of account of gold held for the account of each system user.”  (emphasis added) 

Thus, in Turk gold and other precious metals and commodities are held in a secure vault and subdivided by units for the benefit of users/owners who wish to use the commodities for trading – purchasing and selling, etc.  Therefore, a particularly salient teaching of Turk is as follows:
“[0012] It is an object of the invention to provide a method and system for a commodity-based currency for payment of accounts that avoids the problems of prior art and deposit currency account systems. It is an object of the invention to provide such a system and method which is independent of external events that cause fluctuations in value of national currencies. It is an object of the invention to provide such a system and method that permits gold and other commodities to circulate as deposit currency.
[0013] In accordance with one embodiment of the invention, a commodity based currency system for paying accounts comprises: at least one deposit site having secure facilities for storage of a valuable commodity; an amount of a commodity stored at the deposit site; and a computer system for implementing and recording transactions defined in units of the commodity. The accounting of the transactions is denominated in units of the commodity. The computer system includes: an account data storage device, a transaction data storage means, and a transaction posting means. The account data storage device is capable of recording data identifying persons and a number of units of the commodity credited to each of the persons and held in the deposit site for the account of the persons. The transaction data storage device receives records of transactions denominated in units of the commodity. These records of transactions include an identification of a person who will receive a debit, a person who will receive a credit, the amount of such debit, the amount of such credit, and the identity of the deposit site. The transaction posting means extracts data from the records of transactions and posts debits and credits to the account data storage device to update the data identifying the number of units of the commodity held for the account of each person involved in the transaction.”  (emphasis added) 

Moreover, and very significantly to this Action, Turk teaches that the precious metal or commodity can be valued and measured in “units” that include “weight” or “volume:”

“[0040] The Commodity
[0041] The commodity must be non-perishable, and most preferably has a high ratio of value to weight and volume. In a preferred embodiment, the commodity comprises a precious metal, such as silver, or most preferably, gold of a specified purity. However, several other commodities, notably crude oil and other petroleum products may also serve as the commodity used to designate units of account in the system.”  (emphasis added) 

Therefore, “notably” Turk teaches that crude oil or other petroleum products could be included the trading system of Turk.  See also:
“[0028] Each system user individually establishes a depository account with the clearing house either by storing gold or other commodity at an affiliated deposit site 22 or by purchasing gold or other commodity already stored at such a deposit site. The deposit site will confirm the deposit of the commodity to the clearing house and transmit the information via remote terminal 24 to the computer system 26 described hereafter. Each account will be denominated in the currency of the clearing house, which is a defined quantity of gold or other commodity (for example, ounces, or kilograms of gold, barrels of oil, etc.). Every system user that establishes an account relationship with the clearing house will become a participant in the network of system users using the payment processing capability provided by the clearing house.”  (emphasis added) 

“[0034] Using gold as currency also permits the creation of financial instruments and futures contracts denominated in terms of a stated weight of gold. For example, a futures contract for delivery of soybeans could be designated payable in gold units of account instead of in U.S. Dollars. Other commonly traded commodities, i.e., crude oil, agricultural products, etc., could be similarly designated in gold units of account. The transactions would then be processed and cleared through GCH.”  (Emphasis added) 

Accordingly, with regard to Claim 1, Turk teaches:
a method, comprising: obtaining a physical commodity that is divided into one or more physical units; (See at least Turk:  Abstract).  Turk is directed to a method of circulating gold or other precious metals as currency; thus, there are “units” of gold which are held in a “secure storage.”  It is also clear that these “units” are physical segments of the commodity which can be separated one from another.  Turk:  [0039] reads as follows:
[0039] The deposit site provides facilities for safe and secure storage of the commodity to be used for currency. Typically such deposit site consists of a protected vault. The bank or protected vault that is servicing the GCH system users will preferably have the ability to (1) receive the commodity from a client, (2) return the commodity to a client, (3) test the purity of the commodity, (4) measure the weight and/or other physical properties of the commodity, (5) provide identifying information for each parcel of the commodity placed within the deposit site in order to distinguish between the different parcels belonging to the different clients of the deposit site, (6) report to the client the quantity of the commodity stored by the client at the deposit site, and (7) provide identifying information and the capability to physically separate from the total quantity of the commodity stored in the deposit site those parcels of the commodity to be designated for use as currency. These functions can be provided by the bank or vault or by trusted service providers.”  (emphasis added)

storing the physical commodity in a secure vault;  (See at least Turk:  [0039] as quoted above.)

utilizing a map that subdivides each of the one or more physical units into a plurality of segments, each of the plurality of segments being tangible portions of the physical unit that are distinct and identifiable, wherein subdividing each of the one or more physical units renders the physical units unaltered, and wherein the map is utilized to assign ownership of the plurality of segments to one or more owner users;  (See at least Turk as follows:
“[0055] The transaction data storage means receives and stores records of transactions which are denominated in units of the commodity. These records of transactions include an identification of a system user who will receive a debit, a system user who will receive a credit, the amount of such debit, the amount of such credit, and, optionally, may also identify the identity of the deposit site.
[0056] The transaction posting means extracts data from the records of transactions and posts debits and credits to the account data storage device to instantly update the data identifying the number of units of the commodity held for the account of each person involved in the transaction.
[0057] The system includes a remote terminal 24 at the deposit site 22 for receiving and sending data to the computer system upon opening or closing of an account and/or when there is a transfer of units of gold. The data is transmitted from the deposit site to the transaction data storage device and includes an identification of units of the commodity 20 held at the site for the account of such person.”  (emphasis added) 

Thus, it is respectfully submitted, given the broadest reasonable interpretation of “map,” that the identification of units of the commodity is considered to constitute the recited “map.”  The “data identifying the number of units of the commodity” reads on the “map” since they “map” the units of the commodity to the ownership of the user.  In addition, it is clear the segments or units of commodity can be physically separated (but, otherwise, not altered) and can comprise a variety of weights of the commodity.  Therefore, Turk teaches that the commodity can be subdivided into segments which are distinct and identifiable – via the data identifying the commodity, as reproduced above – and wherein ownership can be assigned via such data identifying the units which are “mapped” to the owners.  

receiving an instruction to transfer ownership of a particular segment of the plurality of segments from a particular owner user to a buying user; and  (See at least Turk:  [0048] – [0049] regarding transfer of ownership.)

assigning in the map ownership of the particular segment to the buying user.  (See at least Turk:  [0055] – [0057], reproduced above, wherein ownership is determined using the identification data mapped to the owners.)

Therefore, it appears that Turk teaches the essential limitations of Claim 1.  Furthermore, it is helpful to consider the broadest reasonable interpretation of the claim term “map.”  From the specification, [0005], it would appear that the term includes any device or mechanism that is used to subdivide the physical commodity into a plurality of segments.  Subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitation, it could be argued that  Turk does not explicitly teach a “map,” in the sense of a geographical map.  Thus, in an abundance of caution, Burgin is cited.  Burgin is in the same field as Turk and the claimed invention – valuable commodities, such as crude oil.  Burgin teaches that a true geographical “map” can be created to identify the ownership interests of various owners of the output of a well.  The land owners who own the mineral rights beneath the real estate they own can be transferred to the well driller/exploration company via an “oil and gas lease.”  
Thus, Burgin teaches as follows:
“[0003] Additionally, previous methods have included compiling all information regarding title, and leases in multitudes of document formats, such as .pdf, .rtf, .xls and .doc files. In the context of oil and gas title research, as various inputs from landmen in different geographical locations submit title history and lease information, their data is submitted in various formats and contain variances and inconsistencies in the data itself due to the difference of each Counties methods of recordation. Each tract in a given contract or lease can be labeled or numbered and inputted into a database. Once inputted, each individual tract requires a title search to determine ownership and title issues. Once determined, reports are written for each tract. This requires much time and expense to process.
[0004] Contracting with lessors requires accounting for various tracts of land, boundaries, mineral and surface rights, as well as terms for drilling and various deadlines. Similarly, mortgages and homeownership, legal obligations, title and property issues (easements, covenants) must be accounted for based on property location. Determining lease terms, contract expirations, lessor rights, and offset provisions, for example, requires searching through title information in databases. Presently, title research, along with the production of title opinions and curing defects can take several months, or even years. Due to overlapping title areas of interest or tracts, and the lack of previously prepared data, there is often duplication of efforts and inefficient allocation of resources.”  (emphasis added) 

Therefore, a “map” of the tracts of land being leased is required.  Such a map is show, for example, in Fig. 17A:

    PNG
    media_image2.png
    483
    704
    media_image2.png
    Greyscale

The ownership interests of the lessors is identified in documents, sometimes referred to as “division orders,” by “Tract” number:

    PNG
    media_image3.png
    524
    710
    media_image3.png
    Greyscale

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the commodity currency system of Turk with the commodity mapping teachings of Burgin.  The motivation to make this modification comes from Turk.  Turk teaches that crude oil is a valuable commodity that can be identified by a map and used in currency trading.  It would greatly extend the usefulness of the currency system of Turk to be able to subdivide the commodity units into smaller units for the purpose of buying and selling, and to assign the smaller units serial numbers (e.g. “tract” numbers) for identification, as taught by Burgin.

With regard to Claim 2, Turk teaches wherein storing the physical commodity in the secure vault comprises transferring the physical commodity to a third party vault owner.  (See at least Turk:  [0004] and [0026] – [0028])

With regard to Claim 3, Turk teaches wherein obtaining the physical commodity comprises obtaining ownership of the physical commodity, the physical commodity being in physical custody of a third party. (See at least Turk:  [0004] and [0026] – [0028])

With regard to Claim 4, Turk in view of Durgin teach obtaining, at a computing device having one or more processors, an image of each of the physical units; and generating, at the computing device, a representation for each of the plurality of segments based on the obtained image of the physical units, each representation being: (i) associated with one of the plurality of segments, and (ii) representative of its associated segment.  
(See at least Durgin, [0031] – [0032], wherein Durgin teaches the process of making a map from images of the geographic landscape of each physical unit, namely the individual tracts that make up the well drilling area.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the commodity currency system of Turk with the commodity mapping teachings of Burgin.  The motivation to make this modification comes from Turk.  Turk teaches that crude oil is a valuable commodity that can be identified by a map and used in currency trading.  It would greatly extend the usefulness of the currency system of Turk to be able to subdivide the commodity units into smaller units for the purpose of buying and selling, and to assign the smaller units serial numbers (e.g. “tract” numbers) for identification, as taught by Burgin.

With regard to Claim 5, Turk in view of Durgin teach outputting, from the computing device, the three-dimensional image associated with the particular segment to at least one of the particular owner user and the buying user.  (See at least Durgin:  [0049] and [0051], wherein Durgin teaches the mapping of landmarks.  A person of ordinary skill would readily understand that the landmarks would be generated and based on  3-d images.  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the commodity currency system of Turk with the commodity mapping teachings of Burgin.  The motivation to make this modification comes from Turk.  Turk teaches that crude oil is a valuable commodity that can be identified by a map and used in currency trading.  It would greatly extend the usefulness of the currency system of Turk to be able to subdivide the commodity units into smaller units for the purpose of buying and selling, and to assign the smaller units serial numbers (e.g. “tract” numbers) for identification, as taught by Burgin.

With regard to Claim 6, Turk in view of Burgin teach wherein the image of each of the physical units is obtained from a three-dimensional scanning device.  (See at least Durgin:  [0049] and [0051], wherein Durgin teaches the mapping of landmarks.  A person of ordinary skill would readily understand that the landmarks would be generated and based on  3-d images.  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the commodity currency system of Turk with the commodity mapping teachings of Burgin.  The motivation to make this modification comes from Turk.  Turk teaches that crude oil is a valuable commodity that can be identified by a map and used in currency trading.  It would greatly extend the usefulness of the currency system of Turk to be able to subdivide the commodity units into smaller units for the purpose of buying and selling, and to assign the smaller units serial numbers (e.g. “tract” numbers) for identification, as taught by Burgin.

With regard to Claim 7, Turk in view of Durgin teaches wherein the image of each of the physical units is obtained from another computing device.  (See at least Durgin:  [0049] and [0051], and see Fig. 2, wherein Durgin teaches the mapping of landmarks using a computing device.  A person of ordinary skill would readily understand that the landmarks would be generated from a computing device and based on  3-d images.  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the commodity currency system of Turk with the commodity mapping teachings of Burgin.  The motivation to make this modification comes from Turk.  Turk teaches that crude oil is a valuable commodity that can be identified by a map and used in currency trading.  It would greatly extend the usefulness of the currency system of Turk to be able to subdivide the commodity units into smaller units for the purpose of buying and selling, and to assign the smaller units serial numbers (e.g. “tract” numbers) for identification, as taught by Burgin.

With regard to Claim 8, Turk teaches wherein the representation of each particular physical unit is generated based on unique characteristics of the physical unit, the unique characteristics including one or more of a physical refinery or mint stamp, a shape of the physical unit, a size of the physical unit, and a serial number associated with the physical unit.   (See at least [0003], wherein “weight’ is considered to constitute the recited “unique characteristic.”)  

With regard to Claim 9, Turk teaches wherein the physical commodity is a precious metal.  (See at least Turk:  Abstract)

With regard to Claim 10, Turk teaches wherein the physical units comprise at least one of bars, ingots, and coins.  (See at least Turk:  [0028])

With regard to Claim 11, Turk in view of Durgin teaches wherein the map comprises information sufficient to define at least one of the plurality of segments, and information sufficient to identify ownership of at least one of the plurality of segments.  (See at least Durgin Figs. 7 and 17.)  
 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the commodity currency system of Turk with the commodity mapping teachings of Burgin.  The motivation to make this modification comes from Turk.  Turk teaches that crude oil is a valuable commodity that can be identified by a map and used in currency trading.  It would greatly extend the usefulness of the currency system of Turk to be able to subdivide the commodity units into smaller units for the purpose of buying and selling, and to assign the smaller units serial numbers (e.g. “tract” numbers) for identification, as taught by Burgin.

With regard to Claim 12, Turk teaches wherein obtaining the physical commodity comprises requesting a third party to obtain ownership of the physical commodity.  (See at least Turk:  [0025] – [0030])

With regard to Claim 13, Turk in view of Durgin teach wherein utilizing the map comprises sending an instruction to one or more third party map operators that assign ownership of at least one of the plurality of segments in the map.  (See at least Durgin:  [0039] – [0040], wherein the tract number is referred to as a “unique identifier.”  The tract no. is used to assign ownership and is sent to various third parties, including the well drilling entity.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the commodity currency system of Turk with the commodity mapping teachings of Burgin.  The motivation to make this modification comes from Turk.  Turk teaches that crude oil is a valuable commodity that can be identified by a map and used in currency trading.  It would greatly extend the usefulness of the currency system of Turk to be able to subdivide the commodity units into smaller units for the purpose of buying and selling, and to assign the smaller units serial numbers (e.g. “tract” numbers) for identification, as taught by Burgin.

With regard to Claim 14, this claim is virtually identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 15, this claim is virtually identical to Claim 4 and is obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 16, this claim is virtually identical to Claim 5 and is obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 17, this claim is virtually identical to Claim 6 and is obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 18, this claim is virtually identical to Claim 7 and is obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 19, this claim is virtually identical to Claim 9 and is obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 20, this claim is virtually identical to Claim 10 and is obvious for the same reasons as set forth above with respect to that claim.

Conclusion
7.	Applicant should carefully consider the following in connection with this Office Action:
	   A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. identifying units of precious metals for trading purposes). 
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent No. 2008/0065521 to Horowitz.  This reference is relevant to the features of 
	U.S. Patent No. 8,515,839 to Ma et al.	This reference is relevant to the features of mapping and trading values based on land subject to natural disasters.
	U.S. Patent Publication No. 2016/0140677 to Hejny et al.  This reference is relevant to the features of  generating maps based on land values.
	U.S. Patent Publication No. 2019/0373405 to Jones et al.  This reference is relevant to the features of using geofencing to generate maps.
	U.S. Patent Publication No. 2015/0286630 to Bateman et al.  This reference is relevant to the features of using maps to indicate title/ownership.

	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:
	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.
	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

William (Bill) Bunker
U.S. Patent Examiner
AU 3691
(571) 272-0017

July 8, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691